UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-5354 Swank, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 04-1886990 (IRS Employer Identification Number) 90 Park Avenue New York, NY (Address of principal executive offices) (Zip code) (212) 867-2600 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date: Title of Class Shares Outstanding on July 31, 2010 Common Stock, $.10 par value SWANK, INC. INDEX Page No. Part I.Financial Information Item 1. Condensed Financial Statements and Related Notes 3 – 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 – 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 Part II.Other Information Item 6. Exhibits 17 Signatures 18 Exhibit Index 19 2 Part I.Financial Information Item 1. Financial Statements SWANK, INC. CONDENSED BALANCE SHEETS (Dollars in thousands except share data) (Unaudited) June 30, 2010 December 31, 2009 ASSETS Current: Cash and cash equivalents $ 806 $ 571 Accounts receivable, less allowances of $4,460 and $6,137, respectively Inventories, net: Work in process Finished goods Deferred taxes, current Prepaid and other current assets Total current assets Property, plant and equipment, net of accumulated depreciation Deferred taxes, noncurrent Other assets Total assets $ 53,122 $ 50,683 LIABILITIES Current: Note payable to bank $ 8,314 $ - Current portion of long-term obligations Accounts payable Accrued employee compensation Accrued royalties Other current liabilities Total current liabilities Long-term obligations Total liabilities STOCKHOLDERS’ EQUITY Preferred stock, par value $1.00: Authorized - 1,000,000 shares - - Common stock, par value $.10: Authorized - 43,000,000 shares: Issued – 6,429,095 shares and 6,418,789 shares, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive (loss), net of tax ) ) Treasury stock, at cost, 755,185 shares and 752,489 shares, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ 53,122 $ 50,683 The accompanying notes are an integral part of the condensed financial statements. 3 SWANK, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE QUARTERS ENDED JUNE 30, 2 (Dollars in thousands except share and per share data) Net sales $ 29,420 $ 26,501 Cost of goods sold Gross profit Selling and administrative expenses Income from operations Interest expense 95 Income before income taxes 69 Income tax provision Net income (loss) $ (61 ) $ 401 Share and per share information: Basic net income (loss) per weighted average common share outstanding $ (.01 ) $ .07 Basic weighted average common shares outstanding Diluted net income (loss) per weighted average common share outstanding $ (.01 ) $ .07 Diluted weighted average common shares outstanding The accompanying notes are an integral part of the condensed financial statements. 4 SWANK, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2 (Dollars in thousands except share and per share data) Net sales $ 55,075 $ 50,472 Cost of goods sold Costs associated with termination of Style 365 agreement - Total cost of sales Gross profit Selling and administrative expenses Income (loss) from operations ) Interest expense Income (loss) before income taxes ) Income tax provision (benefit) ) 80 Net income (loss) $ (518 ) $ 122 Share and per share information: Basic net income (loss) per weighted average common share outstanding $ (.09 ) $ .02 Basic weighted average common shares outstanding Diluted net income (loss) per weighted average common share outstanding $ (.09 ) $ .02 Diluted weighted average common shares outstanding The accompanying notes are an integral part of the condensed financial statements. 5 SWANK, INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2 (Dollars in thousands) Cash flows from operating activities: Net income (loss) $ (518 ) $ 122 Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Bad debt expense Stock-based compensation expense Proceeds from life insurance - Changes in assets and liabilities (Increase) in accounts receivable ) ) Decrease in inventory Decrease (increase) in prepaid and other assets ) (Decrease) in accounts payable ) ) (Decrease) in accrued royalties ) ) (Decrease) in all other current liabilities ) ) Increase in long-term obligations 63 Net cash (used in) provided by operating activities ) Cash flows from investing activities: Capital expenditures ) ) Premiums on life insurance ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Borrowing under revolving credit agreements Payments of revolving credit obligations ) ) Treasury stock received (9 ) - Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ 806 $ 229 Cash paid during the six months for: Interest $ 169 $ 214 Income taxes $ 915 $ 379 Non-cash transactions during the period: Issuance of common stock in lieu of cash compensation $ 30 $ 35 The accompanying notes are an integral part of the condensed financial statements. 6 SWANK, INC. Notes to Condensed Financial Statements (Unaudited) Basis of Presentation.The unaudited information furnished herein reflects all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary to present a fair statement of the results for the periods ended June 30, 2010 and 2009. The financial information contained herein represents condensed financial data and, therefore, does not include all footnote disclosures required to be included in financial statements prepared in conformity with generally accepted accounting principles.Footnote information was included in the financial statements included in the Company’s 2009 Annual Report on Form 10-K. The condensed financial data included herein should be read in conjunction with the information in the Annual Report.The results of operations for the six months ended June 30, 2010 may not be indicative of the results that may be expected for the year ended December 31, 2010 or any other period. Net Income (Loss) per Share.The following table sets forth the computation of the net income (loss) per share for the periods ended June 30, 2010 and June 30, 2009 (in thousands, except for share and per share data): Three Months Six Months Ended June 30, Ended June 30, Numerator: Net income (loss) $ (61
